Title: To James Madison from James Monroe, 28 June 1795
From: Monroe, James
To: Madison, James


Dear SirParis June 28. 1795.
I have recd. from you 3. letters of which that of the sixth of April was the last. Dr. Edwards by whom it was sent has not yet arrived in Paris so that I am yet to receive his communications upon the state of our affairs. The cypher was recd. in this last letter, and by which I have been highly gratified for it will greatly facilitate our future correspondence.
Since my last the committee of 11. have reported the draft of a Constitution which divides the legislature into two branches, one of which is calld the council of 500, consisting of the same number of deputies to be of the age or above 30. & the other a council of 250. not to be under 40. The first house will originate bills—they are each to be elected for 2. years, one half to be replac’d annually, & the qualifications of each to be the same. The Executive is to be composed of 5, members to be elected for 5 years, but to be replac’d by the retreat of one only annually. In fact the principle of the Senate of the U. S. is carried into the Executive branch here. Each member is to have a salary of abt. £5000. annually to enable him to receive & entertain foreign ministers. The Judiciary will be better arranged than heretofore. The discussion will take place in a day or two, & when adopted I will forward you a copy.
The British have recommenc’d their aggressions on our commerce by a revival of the order of the 6th. of Novr. 1793. 40 of our vessels being carried in to the ports of Engld. which were destined for those of this republick & charged with provision. They will I presume break up our commerce again, for the merchants of our country here, seem disposed to abandon for the present the sea. The Danes & Swedes will probably commence hostilities: Baron Stahl who is here says they will. You will readily conceive what effect this measure has produc’d in the councils of this government towards us, and how difficult it will be to prevent some indication of their resentment towards us. If they contain themselves within bounds it will verify many things that wod. never have been otherwise admitted: but under existing circumstances it will be difficult to keep them within bounds. What shall we do in consequence? How does this measure correspond with the treaty of Mr. Jay? If the Danes & Swedes act it will throw us completely under a shade & expose us in a greater degree to the censure of this govt. Holland has ministers & ambassidors Extry. here and I think that power will be in higher estimation than we shall be. Their ambassadors have been entertained by the Committee, an attention never shewn to any other power. Indeed tis not possible we shod. preserve our ground under the circumstances that exist, & especially those that have attended the treaty of Mr. Jay, the contents whereof are yet unknown to them & me. I write you in haste & am affecy. your friend & servant
Jas: Monroe
